Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Camelot Entertainment Group, Inc. (the Company”) on Form 10-Q for the period endingJune 30, 2010as filed with the Securities and Exchange Commission on the date hereof, we, Robert P. Atwell and Steven Istock, Chief Executive Officer and Chief Financial Officer, respectively, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 23, 2010 /s/ Robert P. Atwell Robert P. Atwell, Chief Executive Officer and President Date: August 23, 2010 /s/ Steven Istock Steven Istock, Chief Financial Officer
